DETAILED ACTION
Claims 1-5, 10-15, 20 are pending in the application and claims 1-5, 10-15, 20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 10-15, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims have been amended to recite generating a bitmap based on color values and a threshold and a percentage of coordinates, however, this concept has not been clearly recited and it is indefinite how these elements are related to each other how it is that these elements are used to generate a bitmap.

	Dependent claims are rejected for depending off independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-14 are/is rejected under 35 U.S.C. 103 as being unpatentable over Flamme et al. US6070539 in further view of Delahunty EP855601 in view of Orr, IV et al. US2012/0002899
Regarding claim 1, Flamme teaches: while traversing, by a current agricultural implement during the current agricultural operation, a plurality of current geo-referenced locations: (Flamme see col. 8 lines 7-24 col 10 lines 16-50 geo-referenced maps based on agricultural products and equipment being applied and displaying data stored on database such as a planting operation. Agricultural products read on agricultural implement, application of product or planting operation reads on agricultural operation, map representing positions in the field reads on plurality of locations)
receiving, from one or more sensors, mounted in the current agricultural implement, current data at the plurality of current geo-referenced locations, wherein the plurality of current geo-referenced locations includes a plurality of swath locations; (Flamme see col. 2 col. 3 lines 54-67 lines 49-63 col. 6 lines 17-35 col. 8 lines 8-23 GPS supplies geographical locations to processor mounted on vehicle and sensor mounted on tractor to collection data in real time and send to controller or central system for a given area. Sensors on a tractor reads on sensors mounted on agricultural implement, data collected in real time by sensors reads on current data, areas of interest for which data is collected reads on swath locations)
data collected from a previous agricultural operation and the current data, comprising: (Flamme see col. 3 lines 54-67 col. 8 lines 46-65 col. 10 lines 16-50 data gathered real time such that table of data showing a plurality of locations along with different types of data including current data from controllers as well as data prior to product application. Data prior to application read on previously collected data)
converting each of the swath locations to a bitmap space coordinate of a bitmap
rendering a map from values from the current data, (Flamme see col. 8 lines 46-65 col. 10 lines 16-67 col. 11 lines 1-3 table of data showing a plurality of locations along with different types of data including current data from controllers as well as data prior to product application with data show on geo-referenced map such that field positions and column positions represent coordinates for each field position)
generating a plurality of values of the previous data corresponding to a current geo-referenced location of the current agricultural implement; and (Flamme see col. 8 lines 7-65 collecting data for given area using equipment such as sensors, controllers, hoppers used to collect data such as types and rates of various parameters including data prior to product application where types and rates of parameters prior to product application read on plurality of values)
data received during the current agricultural operation.  (Flamme see col. 8 lines 46-65 col. 9 lines 19-35 col. 10 lines 16-50 data collected during use of agricultural product)
Flamme does not distinctly disclose: dynamically displaying a visual correlation between previous data and the current data
bitmap
	obtaining a color value, based on the current data, for each of the bitmap space coordinates
	rendering a bitmap from color values based on a percentage of the bitmap space coordinates successfully associated with the color value in the bitmap exceeding a threshold value
displaying, on a display device, the plurality of values of the previous data as visually correlated with the current data
Delahunty teaches: dynamically displaying a visual correlation between previous data and the current data (Delahunty see page 3 lines 35-43, page 4 lines35-56 lines 6-13 displaying tracked object in its current position with pixel value and previous positions with history pixel values where history pixel data values reads on previous data, current position with pixel value reads on current data, displaying positions with a time axis reads on visually correlate)
displaying, on a display device, the plurality of values of the previous data as visually correlated with the current data (Delahunty see page 3 lines 35-43, page 4 lines35-56 lines 6-13 displaying tracked object in its current position with pixel value and previous positions with history pixel values where history pixel data values reads on previous data, current position with pixel value reads on current data, displaying positions with a time axis reads on visually correlate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include tracking previous and current locations as taught by Delahunty for the predictable result of more presenting and displaying data in a fashion that is more informative to the user. 
Flamme does not distinctly disclose: bitmap
	obtaining a color value, based on the current data, for each of the bitmap space coordinates
	rendering a bitmap from color values based on a percentage of the bitmap space coordinates successfully associated with the color value in the bitmap exceeding a threshold value
However, Orr IV teaches: bitmap
	obtaining a color value, based on the current data, for each of the bitmap space coordinates
	rendering a bitmap from color values based on a percentage of the bitmap space coordinates successfully associated with the color value in the bitmap exceeding a threshold value (Orr IV see paragraph 0144 bitmaps discarding tiles if they have less than a threshold of a minority color with colors such as block or white and threshold for example is a percentage of total number of pixels in tile)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include using a bitmap as taught by Orr IV for the predictable result of more efficiently presenting and displaying information in a more organized form using a bitmap

Regarding claim 2, Flamme as modified further teaches: wherein the current agricultural operation comprises a harvesting operation, and the previous agricultural operation comprises a planting operation.  (Flamme see col. 8 lines 7-23 46-65 planting operation, data storing seed type, fertilizer type, water and chemical and soil data used for current and prior agricultural product application)

Regarding claim 3, Flamme as modified further teaches: wherein the current data comprises harvesting data, and the previous data comprises planting data.  (Flamme see col. 8 lines 7-23 46-65 planting operation, data storing seed type, fertilizer type, water and chemical and soil data used for current and prior agricultural product application)

Regarding claim 4, Flamme as modified further teaches: wherein the harvesting data comprises harvest metrics and positions of combine header row units of the current agricultural implement. (Flamme see col. 8 lines 7-23 46-65 col. 10 lines 16-50 data storing seed type, fertilizer type, water and chemical and soil data on a map with location data with actual rates from row unit controllers received from sensors)

Regarding claim 11, see rejection of claim 1

Regarding claim 12, Flamme as modified further teaches: wherein the current agricultural operation comprises a harvesting operation, and the previous agricultural operation comprises a planting operation. (Flamme see col. 8 lines 7-23 46-65 planting operation, data storing seed type, fertilizer type, water and chemical and soil data used for current and prior agricultural product application)

Regarding claim 13, Flamme as modified further teaches: wherein the current data comprises harvesting data, and the previous data comprises planting data. (Flamme see col. 8 lines 7-23 46-65 planting operation, data storing seed type, fertilizer type, water and chemical and soil data used for current and prior agricultural product application)

Regarding claim 14, Flamme as modified further teaches: wherein the harvesting data comprises harvest metrics and positions of combine header row units of the current agricultural implement. (Flamme see col. 8 lines 7-23 46-65 col. 10 lines 16-50 data storing seed type, fertilizer type, water and chemical and soil data on a map with location data with actual rates from row unit controllers received from sensors) 

Claim(s) 10, 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Flamme et al. US6070539 in further view of Delahunty EP855601 in view of Orr, IV et al. US2012/0002899 in view of Wright et al. US2006/0221077
Regarding claim 10, Flamme as modified does not teach: wherein dynamically displaying the visual correlation further comprises concurrently displaying a plurality of windows including a window for displaying the current data and another window for displaying the previous data.
Wright teaches: wherein dynamically displaying the visual correlation further comprises concurrently displaying a plurality of windows including a window for displaying the current data and another window for displaying the previous data.  (Wright see paragraphs 0093-0095 bitmaps displayed side by side of set of data and reduced set of data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include using a bitmap as taught by Wright for the predictable result of more efficiently presenting and displaying information

Regarding claim 20, Flamme as modified does not teach: wherein dynamically displaying the visual correlation further comprises concurrently displaying a plurality of windows including a window for displaying the current data and another window for displaying the previous data
However, Wright teaches: wherein dynamically displaying the visual correlation further comprises concurrently displaying a plurality of windows including a window for displaying the current data and another window for displaying the previous data.  (Wright see paragraphs 0093-0095 bitmaps displayed side by side of set of data and reduced set of data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include using a bitmap as taught by Wright for the predictable result of more efficiently presenting and displaying information

Claim(s) 5 and 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Flamme et al. US6070539 in further view of Delahunty EP855601 in view of Orr, IV et al. US2012/0002899 in view of Vennelakanti et al. US2016/0077230
Regarding claim 5, Flamme does not teach: wherein the current data is received at regular time intervals from the one or more sensors
	However, Vennelakanti teaches: wherein the current data is received at regular time intervals from the one or more sensors (Vennelakanti see paragraph 0013 sensor to send data to system on periodic basis)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include periodically sending data as taught by Vennelakanti for the predictable result of more efficiently receiving and organizing data.

Regarding claim 15, Flamme does not teach: wherein the current data is received at regular time intervals from the one or more sensors
	However, Vennelakanti teaches: wherein the current data is received at regular time intervals from the one or more sensors (Vennelakanti see paragraph 0013 sensor to send data to system on periodic basis)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include periodically sending data as taught by Vennelakanti for the predictable result of more efficiently receiving and organizing data.

Remarks and Response to Arguments
	Examiner encourages applicant to contact examiner regarding 112 rejection and advancing prosecution as examiner believes this would be the best way to move forward.

	Applicant’s argument: Claim objection should be withdrawn in light of newest amendments
	Examiner’s response: Applicant’s argument is persuasive and claim objection is withdrawn


	Applicant’s argument: Prior art of record does not teach newly amended claims
	Examiner’s response: Applicant’s argument is moot as newly amended claims are responded to with new art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN S LIN/Examiner, Art Unit 2153